07/23/2021



                                                                                                   Case Number: DA 21-0318




                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                      THE OFFICE OF THE CLERK OF SUPREME COURT
                                 HELENA,MONTANA 59620-3003

                                          Suprerne Court No.
                                             DA 21-0318

 DANIEL L. MORLEY,

             Plaintiff and Appellee,

      V.
                                                                           GRANT OF EXTENSION
CYNTHIA J. MORLEY and
KENNETH E. MORLEY,

             Defendants and Appellants.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of tirne
until September 22, 2021, to prepare, file, and serve the Appellant's_brief.

DATED this July 23, 2021




                                                                       Bowen Greenwood
                                                                       Clerk of the Supreme Court




c:    Craig D. Charlton, Lewis Kelsey Smith, III., Kenneth Alan Connors, Patrick T. Fox




           PO BOX 203003• HELENA MT•59620-3003•TELEPHONE:(406)444-3858• FAX:(406) 444-5705